      Case: 1:20-cv-07301 Document #: 1 Filed: 12/10/20 Page 1 of 5 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOSE NAMBO,                                      )
                                                 )
                             Plaintiff,          )
                                                 )           JURY TRIAL DEMANDED
             v.                                  )
                                                 )
ORKIN LLC,                                       )
                                                 )
                             Defendant.          )

                                          COMPLAINT

      Plaintiff, JOSE NAMBO, through his attorney, Richard J. Gonzalez of Law Offices,

Chicago-Kent College of Law, complains against Defendant, ORKIN LLC as follows:

                  NATURE OF ACTION, JURISDICTION AND VENUE

1.    This is an action for damages and equitable relief to redress the deprivation of rights

      secured to Plaintiff by virtue of the Family And Medical Leave Act of 1964, 29 U.S.C. §

      2601 et seq. (the “FMLA”) and Illinois law of retaliatory discharge.

2.    Jurisdiction is specifically conferred on this Court by the provisions of the FMLA, 28

      U.S.C. § 1221 and by this Court’s jurisdiction over state law claims arising from a

      common nucleus of operative fact.

3.    Venue is proper by virtue of 28 U.S.C. § 1391(b).

4.    Plaintiff brings this action within the limitations period of 29 U.S.C. § 2601 et seq.

                                           PARTIES

5.    Plaintiff was a full-time salaried employee of Defendant hired on or about April 28, 2017

      whose employment was terminated by Defendant on or about December 14, 2018.
      Case: 1:20-cv-07301 Document #: 1 Filed: 12/10/20 Page 2 of 5 PageID #:2




6.    Defendant is and was at all relevant times a duly registered corporation doing business

      within the state of Illinois and an employer within the definition of the FMLA.

                                           FACTS

7.    On or about April 28, 2017 Plaintiff commenced employment with Defendant as a

      Termite Technician.

8.    Plaintiff at all times performed adequately and otherwise met Defendant’s legitimate

      performance expectations.

9.    On September 7, 2018 Plaintiff suffered a severe on-the-job injury.

10.   On or about October 1, 2018 Plaintiff requested from his supervisor time away from

      work due to recurrent pain. Plaintiff’s supervisor advised him that this was not a

      possibility and placed him on “suspended” status.

11.   On October 5, 2018 Plaintiff was diagnosed with a fracture and herniated discs and

      continued to receive medical treatment. Plaintiff then filed a worker’s compensation

      claim.

12.   In December, Plaintiff was advised that his employment has been terminated.

13.   Termination on the heels of a workplace injury and/or worker’s compensation claim is

      unlawful in Illinois.

14.   Having been employer by Defendant for at least one year, Plaintiff was entitled to leave

      under the FMLA with a guarantee that his job will remain when he is able to return.

                                   COUNT I
               VIOLATION OF FMLA: RETALIATION & INTERFERENCE

15.   Plaintiff incorporates by reference paragraphs 1-14 as though fully set out herein.




                                               2
      Case: 1:20-cv-07301 Document #: 1 Filed: 12/10/20 Page 3 of 5 PageID #:3




16.   Plaintiff’s medical conditions sustained on the job constitute “serious health conditions”

      within the meaning of the FMLA. At the relevant times, Plaintiff was eligible for FMLA

      protection.

17.   Defendant’s termination of Plaintiff’s employment constituted retaliation with and

      interference with his rights under the FMLA, a violation of its duties to reinstate Plaintiff

      to his prior or a comparable position.

18.   The foregoing conduct constitutes willful violations of the FMLA in that, despite

      Plaintiff’s entitlement to the FMLA, Defendant terminated Plaintiff for having requested

      time away and filing a worker’s compensation claim.

19.   As a proximate result of the foregoing facts, Plaintiff suffered loss of his job in addition

      to lost wages and benefits.

      WHEREFORE, Plaintiff requests that this Court:

      A.     Enter judgment finding that Defendant retaliated against Plaintiff and interfered

             with Plaintiff’s utilization of the FMLA

      B.     Reinstate Plaintiff to his previous position;

      C.     Award Plaintiff his lost wages, likely interim raises, value of lost benefits and

             other monetary losses caused by Defendant’s unlawful termination of his

             employment;

      D.     Award Plaintiff an additional equal amount as liquidated damages;

      E.     Award Plaintiff reasonable attorney’s fees and costs of this action; and

      F.     Such other relief as this Court deems just and appropriate.

                                  COUNT II
                      STATE LAW RETALIATORY DISCHARGE




                                               3
      Case: 1:20-cv-07301 Document #: 1 Filed: 12/10/20 Page 4 of 5 PageID #:4




20.   Plaintiff repeats and re-alleges Paragraphs 1-19 and incorporates same by reference

      herein.

21.   In discharging Plaintiff because he filed a workers’ compensation claim, Defendant

      violated Illinois law of retaliatory discharge.

22.   In so doing, Defendant violated the law willfully and with malice.

23.   As a proximate result of the foregoing facts, Plaintiff suffered loss of his job, lost wages

      and benefits, and pain and suffering in the nature of emotional distress.

      WHEREFORE, Plaintiff requests that this Court:

      A.        Enter judgment finding that Defendant violated Illinois law of retaliatory

                discharge;

      B.        Reinstate Plaintiff to his previous position;

      C.        Award Plaintiff his lost wages, including likely interim raises, and value of lost

                benefits and other economic losses caused by Defendant’s unlawful termination

                of his employment;

      D.        Award Plaintiff compensatory and punitive damages in an appropriate sum; and

      E.        Such other relief as this Court deems just and appropriate.



      PLAINTIFF DEMANDS TRIAL BY JURY.



                                               Respectfully submitted,

                                               JOSE NAMBO

                                               By:      s:/ Richard J. Gonzalez_____
                                                            Richard J. Gonzalez




                                                  4
     Case: 1:20-cv-07301 Document #: 1 Filed: 12/10/20 Page 5 of 5 PageID #:5




RICHARD J. GONZALEZ
Attorney for Plaintiff
LAW OFFICES
CHICAGO-KENT COLLEGE OF LAW
565 West Adams Street, Suite 600
Chicago, Illinois 60661
Tel.: (312) 906-5079
Fax: (312) 906-5299
rgonzale@kentlaw.edu
Attorney Number: 24155




                                        5
